Allowance

This communication is in response to communication filed on 01/11/2021.
Claims 1-5, 7,9,16,18,20-22 and 24-29 are allowed.
Best U. S cited reference (s):
Zhou et al, US Pub No: 2014/010,0944 A1 teaches : An advertisement campaign optimization system, method, and a computer product for determining real time bidding data corresponding to one or more advertisement campaigns targeting one or more users are disclosed. In an embodiment, the method comprises receiving a bid request for the one or more advertisement campaigns. User interest data corresponding to the one or more users is determined. One or more bidding rules based on a first data set and a second data set are also determined. The first data set comprises data corresponding to the one or more users and the second data set comprises data corresponding to the one or more advertisement campaigns. The method determines real time bidding data based on the user interest data and the one or more bidding rules. 
Saifee et al , US Pub No: 2015/005,1986 A1 teaches:  System architecture and methods for enabling a client-side real-time auction of advertising inventory that works in conjunction with ad serving technologies. The method according to some embodiments of the present invention comprise: (i) an end-user visiting a web page wherein multiple advertisements are displayed, (ii) for each ad unit on the page, multiple parallel requests are sent from the end-user's browser client to multiple real-time bidders who respond with a bid & advertisement for each unit, (iii) the bids are compared within the end-user's browser and the winning bid is sent to an ad serving system to be compared with other statically priced advertisements and exchange demand to determine the winning advertisements that will be displayed to the end-user and (iv) data is aggregated for each bid and price limits are set based on the aggregations. 

Examiner's statement of reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art cited here or in any previous office action fully anticipates nor renders the claim (s) obvious either alone or in combination.
Independent claim 1  recites the limitations  of: 
A computerized method of predictive adjusted bidding for electronic advertisements, the method comprising: generating, by a demand side platform comprising a plurality of bid determination computing devices, an advertising inventory database by:a) identifying a plurality of bid requests received by two or more different bid determination computing devices, b) determining a time of arrival, a requested impression format, a publisher ID, and a bid price for each of the identified bid requests using data encoded in the identified bid request, c) comparing the times of arrival for each of the identified bid requests to identify two or more of the bid requests that were received by different bid determination computing devices 
Therefore, the combination of claims 1-5, 7,9,16,18,20-22 and 24-29 presented here are clearly novel, non-obvious and allowable.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ Mon -Friday 8-6 pm  ].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at (571) 270-3948.    The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3682